Citation Nr: 0824741	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metatarsal head, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to March 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In November 2004, a Travel Board hearing was held before a 
Veterans Law Judge who is no longer employed by the Board.  
In a July 2008 letter, the Board advised the veteran that the 
law required that the Veterans Law Judge who conducted a 
hearing on an appeal must participate in any decision made on 
that appeal.  The Board then informed the veteran that he 
therefore had a right to another Board hearing.  The veteran 
responded that he wanted to appear at a hearing before a 
Veterans Law Judge via videoconference hearing at his local 
RO.  Videoconference hearings are scheduled by the RO.  See 
38 C.F.R. §§ 20.700, 20.704(a) (2007). 

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




